Citation Nr: 1730275	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  15-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) San Juan Regional Office (RO) located in Guaynabo, the Commonwealth of Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the Veteran's claim of entitlement to an initial compensable rating for bilateral hearing loss.

The only VA examination that has been conducted in connection with the instant claim was completed in December 2012.  The Veteran has since requested an additional VA examination and has submitted a private audiological evaluation that suggests the hearing loss in at least one of his ears has continued to progress since 2012.  In light of the foregoing, the Board finds that the Veteran should, per his request, be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss prior to adjudication of his claim.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

On remand, the Veteran should also be provided another opportunity to identify any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any providers, VA or private, who have recently treated him for his hearing loss.  If VA treatment is identified, obtain any such records.  If private providers are identified, request that the Veteran complete a release form for those providers, then request such records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

